DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “EFR” (page 3, line 5) and “38” (page 5, line 22). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: EMR (with ER in figures 1-3). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: 
page 5 line 32 reads “coulder” and should read “coulter”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, final 4 lines, reads “a guide device, which is designed…to guide the pair of uprooting shares in the transverse direction with respect to the root fruit to be harvested in the direction of a centered position.” However, it is not clear from either the claim or the specification how the guide device is to impart transverse motion to the uprooting share. There are no details of how the guide share and the uprooting shares are connected, and it is not obvious how the invention is to be constructed.  Furthermore, it is not clear if the wheels of the uprooting share are to move together in the same transverse direction, or are able to move separately to increase the distance between the wheels. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the harvesting device" in 9.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to read “the device” to correspond to “A device” already set forth in claim 1, line 1. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoefflinger (DE 1161722 B).

Regarding claim 1, Hoefflinger discloses a device for harvesting root fruits located in the ground (see Fig. 1, 2), having: 
a support frame (not pictured, paragraph 31 line 192), 
at least one pair of uprooting shares (discs 1, 2) mounted on the support frame, which are designed to convey root fruits located in the ground out of the ground (paragraph 8, discs engage in the soil and work together to lift beets), 
wherein the pair of uprooting shares defines a central plane (22) between them, 
wherein the uprooting shares are mounted movably on the support frame in a transverse direction to a harvesting direction of the harvesting device (paragraph 31 lines 190-192), 
characterized in that the harvesting device has a guide device (guide skids 7, 8), which is designed to detect the position of a root fruit located in the ground and to be harvested and to guide the pair of uprooting shares in the transverse direction with respect to the root fruit to be harvested in the direction of a centered position (paragraph 11).

Regarding claim 2, Hoefflinger discloses the harvesting device according to claim 1, wherein 
the or each pair of uprooting shares is a pair of wheel shares (1, 2), 
the wheel shares are mounted rotatably on the support frame (via stub axels 3, 4), and 
each wheel share has an uprooting edge (the edge in contact with the earth, see Fig. 1).

Regarding claim 3, Hoefflinger discloses the harvesting device according to claim 2, wherein each wheel share 
- has a disk-shaped form or a conical form or 
- the or each uprooting edge is substantially circular or comprises circular segments (see all figures, 1 and 2 are disk shaped).

Regarding claim 4, Hoefflinger discloses the harvesting device according to claim 1, wherein the guide device has at least one guide share (7, 8), 
- which precedes the pair of uprooting shares in the harvesting direction (see Fig. 2: 7, 8 are forward of 1, 2) and 
- which is designed to contact the root fruit to be harvested and, as a function of the relative position of the root fruit and of the first guide share, to move the pair of uprooting shares with respect to the support frame (paragraph 11).

Regarding claim 5, Hoefflinger discloses the harvesting device according to claim 4, wherein the guide device has at least one second guide share, 
- which precedes the pair of uprooting shares in the harvesting direction (see Fig. 2: 7, 8 are forward of 1, 2) and 
- which is designed to contact the root fruit to be harvested and, as a function of the relative position of the root fruit and of the second guide share, to move the pair of uprooting shares with respect to the support frame (paragraph 11).

Regarding claim 6, Hoefflinger discloses the harvesting device according to claim 2, wherein the guide device has at least one guide share (7, 8), 
- which precedes the pair of uprooting shares in the harvesting direction (see Fig. 2: 7, 8 are forward of 1, 2) and 
- which is designed to contact the root fruit to be harvested and, as a function of the relative position of the root fruit and of the first guide share, to move the pair of uprooting shares with respect to the support frame (paragraph 11), 
wherein the or each guide share has a share leading edge (15) and a share trailing edge (14), wherein the share leading edge is directed in the harvesting direction and the share trailing edge is directed substantially towards the uprooting edge of the associated wheel share and is aligned with this uprooting edge.

Regarding claim 7, Hoefflinger discloses the harvesting device according to claim 6, wherein each wheel share 
- has a disk-shaped form or a conical form or 
- the or each uprooting edge is substantially circular or comprises circular segments (see all figures, 1 and 2 are disk shaped).

Regarding claim 8, Hoefflinger discloses the harvesting device according to claim 6, wherein the guide device has at least one second guide share (7, 8), 
- which precedes the pair of uprooting shares in the harvesting direction (see Fig. 2: 7, 8 are forward of 1, 2) and 
- which is designed to contact the root fruit to be harvested and, as a function of the relative position of the root fruit and of the second guide share, to move the pair of uprooting shares with respect to the support frame (paragraph 11).

Regarding claim 9, Hoefflinger discloses the harvesting device according to claim 6, wherein the or each wheel share of a pair of uprooting shares extends in the harvesting direction away from the central plane (see Fig. 2, the discs extend away from 22) and the share leading edge is further away from the central plane than the part of the uprooting edge, which is adjacent to the share trailing edge (see Fig. 2, 15 is closer to 22 than all of 1).

Regarding claim 11, Hoefflinger discloses the harvesting device according to claim 1, wherein the guide device has a guide share carrier (5, 6), which connects each guide share to the support frame or to the associated uprooting share.

Regarding claim 12, Hoefflinger discloses the harvesting device according to claim 1, wherein each guide share carrier is located on the inside between the uprooting shares of a pair and is designed to strip contaminations, which are located between the pair of uprooting shares, off of these uprooting shares (see Fig. 2, 5 and 6 extend between 1 and 2, and would engage contaminant attached to 1 and 2 as they rotate).

Regarding claim 13, Hoefflinger discloses a method for uprooting root fruits, in particular, sugar beets (a beet lifting tool, paragraph 8), characterized in that with a harvesting device according to claims claim 1 (see claim 1 above), root fruits of a row of root fruits are conveyed out of the ground (beet rows, paragraph 9).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoefflinger (DE 1161722 B).

Regarding claim 10, Hoefflinger discloses the harvesting device according to claim 4, wherein 
- each guide share has an upper end and a lower end, 
- the harvesting device has a share radius SR which is the distance between an uprooting share axis and the uprooting edge and 
–wherein the upper end, when viewed in the transverse direction, has a vertical distance DOE from the uprooting share axis, 
- wherein the lower end when viewed in the transverse direction has a vertical distance DUE from the uprooting share axis.
Hoefflinger does not disclose wherein the vertical distance DOE is between 20% and 60% or between 40% and 60% of the share radius SR, or wherein the vertical distance DUE is between 80% and 100% or between 90% and 100% of the share radius SR.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a vertical distance DOE between 20% and 60% or between 40% and 60% of the share radius SR, and provide a vertical distance DUE between 80% and 100% or between 90% and 100% of the share radius SR. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SE 438236 B discloses a beet harvester with laterally adaptable discs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         

/Alicia Torres/               Primary Examiner, Art Unit 3671